Exhibit 10.2
THE WESTERN UNION COMPANY 2006 LONG-TERM INCENTIVE PLAN
NONQUALIFIED STOCK OPTION GRANT – TERMS AND CONDITIONS
EXECUTIVE COMMITTEE MEMBERS (U.S.)

1.   These Terms and Conditions form part of your Stock Option Agreement (the
“Agreement”) pursuant to which you have been granted a Nonqualified Stock Option
(“Stock Option”) under The Western Union Company 2006 Long-Term Incentive Plan
(the “Plan”). A copy of the Plan is enclosed for your convenience. The terms of
the Plan are hereby incorporated in this Agreement by reference and made a part
hereof. Any capitalized terms used in this Agreement that are not defined herein
shall have the meaning set forth in the Plan.   2.   The number of common shares
of The Western Union Company (the “Company”) subject to the Stock Option, the
grant date of the Stock Option and the option exercise price are all specified
in the attached Award Notice (which forms part of the Agreement).   3.   Subject
to the other provisions of this Agreement and the terms of the Plan, you will
“vest” in, or have the right to exercise, this Stock Option as follows:

  (a)   On or after the first anniversary and until the tenth anniversary of the
grant date, you may exercise this Stock Option for up to one-fourth (25%) of the
total number of shares covered hereby;     (b)   On or after the second
anniversary and until the tenth anniversary of the grant date, you may exercise
this Stock Option for up to one-half (50%) of the total number of shares covered
hereby;     (c)   On or after the third anniversary and until the tenth
anniversary of the grant date, you may exercise this Stock Option for up to
three-fourths (75%) of the total number of shares covered hereby;     (d)   On
or after the fourth anniversary and until the tenth anniversary of the grant
date, you may exercise this Stock Option with respect to the total number of
shares covered hereby;     (e)   No part of this Stock Option may be exercised
after the tenth anniversary of the grant date listed in the attached Award
Notice.

4.   This Stock Option may not be exercised, in whole or in part, unless the
following conditions are met:

  (a)   You have accepted these Terms and Conditions either through on-line
electronic acceptance (if permitted by the Company) or by signing and returning
to the Company a copy of these Terms and Conditions. Signed copies of these
Terms and Conditions should be sent to the attention of: Western Union Stock
Plan Administration, 12500 E. Belford Avenue, M21B2, Englewood, Colorado 80112.
    (b)   Legal counsel for the Company must be satisfied at the time of
exercise that the issuance of shares upon exercise will comply with applicable
U.S. federal, state, local and foreign laws.     (c)   You pay the exercise
price as follows: (i) by giving notice to the Company or its designee of the
number of whole shares of Common Stock to be purchased and by making payment
therefor in full (or arranging for such payment to the Company’s satisfaction)
either (A) in cash, (B) by delivery (either actual delivery or by attestation
procedures established by the Company) of Mature Shares having an aggregate Fair
Market Value, determined as of the

Executive Committee (U.S.)

 



--------------------------------------------------------------------------------



 



      date of exercise, equal to the aggregate purchase price payable by reason
of such exercise, (C) except as may be prohibited by applicable law, in cash by
a broker-dealer acceptable to the Company and to whom you have submitted an
irrevocable notice of exercise (i.e., also known as “cashless exercise”) or
(D) by a combination of (A) and (B) and (ii) by executing such documents as the
Company may reasonably request.

  (d)   You must, at all times during the period beginning with the grant date
of this Stock Option and ending on the date of such exercise, have been employed
by the Company, a Subsidiary or an Affiliate or have been engaged in a period of
Related Employment, with certain exceptions noted below. Service on the Board
after receipt of a Stock Option shall not be considered a termination of
employment.     (e)   You have executed and returned to the Company or accepted
electronically an updated restrictive covenant agreement (and exhibits) if
requested by the Company which may contain certain noncompete, nonsolicitation
and/or nondisclosure provisions. While a court may sever any provision in the
restrictive covenant agreement, you agree by executing or electronically
accepting the restrictive covenant agreement that you will forfeit this Stock
Option, whether vested or not, if you do not abide by the restrictive covenant
agreement as written.     (f)   You pay all applicable taxes, withholding
obligations, securities fees, or other costs, charges, or fees associated with
the exercise. You may elect to satisfy your obligation to pay all applicable
taxes, withholding obligations, securities fees, or other costs, charges, or
fees by any of the following means: (A) a cash payment to the Company,
(B) delivery (either actual delivery or by attestation procedures established by
the Company) to the Company of Common Stock having an aggregate Fair Market
Value, determined as of the Tax Date, equal to the amount necessary to satisfy
any such obligation, (C) authorizing the Company to withhold whole shares of
Common Stock which would otherwise be delivered having an aggregate Fair Market
Value, determined as of the Tax Date, or withhold an amount of cash which would
otherwise be payable to you, equal to the amount necessary to satisfy any such
obligations, (D) except as may be prohibited by applicable law, a cash payment
by a broker-dealer acceptable to the Company to whom you have submitted an
irrevocable notice of exercise, or (E) any combination of (A) and (B). Shares of
Common Stock to be delivered or withheld may not have an aggregate Fair Market
Value in excess of the amount determined by applying the minimum statutory
withholding rate. You (or any beneficiary or person entitled to act on your
behalf) shall provide the Company with any forms, documents or other information
reasonably required by the Company.

5.   Absent a period of Related Employment or service on the Board subsequent to
the grant date, if you terminate employment or cease providing services to the
Company, a Subsidiary or an Affiliate while holding this Stock Option, your
right to exercise the Stock Option and the time during which you may exercise
the Stock Option depends on the reason for your termination.

  (a)   Disability. If your employment with or service to the Company, a
Subsidiary or an Affiliate terminates by reason of Disability, this Stock Option
shall become fully vested and exercisable and may thereafter be exercised by you
(or your legal representative or similar person) until the date which is one
year after the effective date of your termination of employment or service, or
if earlier, the expiration date of the term of this Stock Option.

  (b)   Retirement. If your employment with or service to the Company, a
Subsidiary or an Affiliate terminates by reason of Retirement, this Stock Option
shall continue to vest in accordance

Executive Committee (U.S.)

 



--------------------------------------------------------------------------------



 



      with its terms, and to the extent vested, may thereafter be exercised by
you (or your legal representative or similar person) until the date which is
four years after the effective date of your termination of employment or
service, or if earlier, the expiration date of the term of this Stock Option.

  (c)   Death. If your employment with or service to the Company, a Subsidiary
or an Affiliate terminates by reason of death, this Stock Option shall become
fully vested and exercisable and may thereafter be exercised by your executor,
administrator, legal representative, beneficiary or similar person until the
date which is one year after the date of death, or if earlier, the expiration
date of the term of this Stock Option.     (d)   Involuntary Termination Without
Cause. Except to the extent paragraph 7 applies, if your employment with or
service to the Company, a Subsidiary or an Affiliate is terminated involuntarily
and without Cause and you are an eligible participant in the Severance/Change in
Control Policy applicable to members of the Company’s Executive Committee,
subject to the terms of such policy, the unvested portion of this Stock Option
shall vest on a prorated basis effective on your termination date. Such prorated
vesting shall be calculated by multiplying the unvested portion of the Stock
Option by a fraction, the numerator of which is the number of days that have
elapsed between the grant date and your termination date and the denominator of
which is the number of days between the grant date and the date the Stock Option
would have become fully vested, treating each separate vesting tranche of the
Stock Option as a separate Stock Option award. The unvested portion of this
Stock Option that does not become vested under such calculation shall be
forfeited effective on your termination date and shall be canceled by the
Company. The vested portion of this Stock Option, including any portion that had
previously become vested and the prorated portion that vests effective on your
termination date in accordance with the above calculation, may be exercised by
you (or your legal representative or similar person) until the end of your
severance period under such Policy or, if earlier, the expiration date of the
term of this Stock Option. If your employment with or service to the Company, a
Subsidiary or an Affiliate is terminated involuntarily and without Cause and you
are not an eligible participant in the Severance/Change in Control Policy
applicable to members of the Company’s Executive Committee on the date of such
termination, this Stock Option shall cease to vest, and to the extent already
vested, may thereafter be exercised by you (or your legal representative or
similar person) until the date which is three months after such involuntary
termination, or if earlier, the expiration date of the term of this Stock
Option. Notwithstanding the foregoing, if, at the time of your termination of
employment, you have satisfied the applicable age or age and service requirement
for “Retirement” under the Plan, the provisions of paragraph 5(b) above, rather
than this paragraph 5(d), shall be applicable to this Stock Option.     (e)  
Termination for Cause. If your employment with or service to the Company, a
Subsidiary or an Affiliate is terminated for Cause, this Stock Option shall
cease to vest, and to the extent already vested, may thereafter be exercised by
you (or your legal representative or similar person) until the close of the New
York Stock Exchange (if open) on the date of your termination of employment or
service. If the New York Stock Exchange is closed at the time of your
termination of employment, this Stock Option shall be forfeited at the time your
employment is terminated and shall be canceled by the Company.     (f)   Other
Termination. If your employment with or service to the Company, a Subsidiary or
an Affiliate terminates for any reason other than Disability, Retirement, death,
involuntary termination without Cause or termination for Cause, this Stock
Option shall cease to vest, and

Executive Committee (U.S.)

 



--------------------------------------------------------------------------------



 



      to the extent already vested, may thereafter be exercised by you (or your
legal representative or similar person) until the close of the New York Stock
Exchange (if open) on the date which is the thirtieth (30th) day following your
termination of employment or service, or if earlier, the expiration date of the
term of this Stock Option. If the New York Stock Exchange is closed on the
thirtieth (30th) day following your termination of employment or service, then
your unexpired Stock Option may be exercised until the close of the New York
Stock Exchange on the next following day on which the New York Stock Exchange is
open, after which time this Stock Option shall be forfeited and canceled by the
Company.

  (g)   Death Following Termination of Employment or Service. If you die during
the applicable Post-Termination Exercise Period, this Stock Option will be
exercisable only to the extent that the Stock Option is exercisable on the date
of your death and may thereafter be exercised by your executor, administrator,
legal representative, beneficiary or similar person until the date which is one
year after the date of your death, or if earlier, the expiration date of the
term of this Stock Option.

6.   So long as you continue to be a member of the Executive Committee of the
Company, you may transfer this Stock Option to a Family Member or Family Entity
without consideration; provided, however, in the case of a transfer of this
Stock Option to a limited liability company or a partnership which is a Family
Entity, such transfer may be for consideration consisting solely of an entity
interest in the limited liability company or partnership to which the transfer
is made. Any transfer of this Stock Option shall be in a form acceptable to the
Committee, shall be signed by you and shall be effective only upon written
acknowledgement by the Committee of its receipt and acceptance of such notice.
If this Stock Option is transferred to a Family Member or Family Entity, the
Stock Option may not thereafter be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of by such Family Member or Family Entity
except by will or the laws of descent and distribution. The Committee has
delegated its responsibilities under this paragraph 6 to the Company’s General
Counsel.   7.   If you are an eligible participant in the Severance/Change in
Control Policy applicable to members of the Company’s Executive Committee at the
time of a Change in Control and your employment with the Company, a Subsidiary
or an Affiliate terminates for an eligible reason under such policy during the
24-month period commencing on the effective date of the Change in Control, then
this Stock Option shall immediately become fully vested and exercisable
effective on the date of your termination and may thereafter be exercised by you
(or your legal representative or similar person) until the end of your severance
period under such policy (or, if, at the time of your termination of employment,
you have satisfied the applicable age or age and service requirement for
“Retirement” under the Plan, four years after the effective date of your
termination of employment) or, if earlier, the expiration date of the term of
this Stock Option.   8.   The Board or Committee may amend or terminate the Plan
and the Committee may amend (or its delegate may amend) these Terms and
Conditions. No amendment may impair your rights as an option holder without your
consent. The determination of such impairment shall be made by the Committee in
its sole discretion.   9.   The Committee (or its delegate) administers the Plan
and has discretion to interpret the Plan and this Agreement. Any decision or
interpretation rendered by the Committee or its delegate shall be final,
conclusive and binding on you and all persons claiming under or through you. By
accepting this grant or other benefit under the Plan, you and each person
claiming under or through you shall be conclusively deemed to have indicated
acceptance and ratification of, and consent to, any action taken under the Plan
by the Committee or its delegate.

Executive Committee (U.S.)

 



--------------------------------------------------------------------------------



 



10.   The validity, construction, interpretation, administration and effect of
the Plan and this Agreement shall be governed by the substantive laws, but not
the choice of law rules, of the State of Delaware.   11.   You acknowledge that
you have read the Company’s Clawback Policy. In consideration of the grant of
this Stock Option, you agree to abide by the Company’s Clawback Policy and any
determinations of the Board pursuant to the Clawback Policy. Without limiting
the foregoing, and notwithstanding any provision of this Agreement to the
contrary, if the Board determines that any Incentive Compensation (as defined in
the Company’s Clawback Policy) received by or paid to you resulted from any
financial result or performance metric that was impacted by your misconduct or
fraud and that compensation should be recovered from you (such amount being
recovered, the “Clawbacked Compensation”), then upon such determination, the
Board may recover such Clawbacked Compensation by (a) cancelling all or any
portion of this Stock Option (the “Clawbacked Portion”) and, in such case, you
shall cease to be entitled to exercise the Clawbacked Portion of this Stock
Option and the Clawbacked Portion of this Stock Option shall automatically and
without further action of the Company be cancelled, (b) requiring you to deliver
to the Company shares of Common Stock acquired upon the exercise of this Stock
Option (to the extent held by you), (c) requiring you to repay to the Company
any profit resulting from the sale of shares of Common Stock acquired upon the
exercise of this Stock Option or (d) any combination of the remedies set forth
in clauses (a), (b) or (c). The foregoing remedies are in addition to and
separate from any other relief available to the Company due to your misconduct
or fraud. Any determination by the Board with respect to the foregoing shall be
final, conclusive and binding upon you and all persons claiming through you.

      I hereby confirm that the foregoing and the documents attached hereto are
hereby in all respects accepted and agreed to by the undersigned as of the date
of this Agreement:

                 
 
               
Signature:
      Printed Name:        
 
               
 
               
Date:
                             

Executive Committee (U.S.)

 